 Case: 4:20-cv-01242-AGF Doc. #: 33 Filed: 05/28/21 Page: 1 of 2 PageID #: 109




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MICHAEL CHARLES NATOLI,                             )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-cv-01242-AGF
                                                    )
DEAN KELLY, et al.,                                 )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Michael Charles Natoli for

the appointment of counsel. (Docket No. 32). In civil cases, a pro se litigant does not have a

constitutional or statutory right to appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir.

2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se

litigant has no statutory or constitutional right to have counsel appointed in a civil case”). Rather,

a district court may appoint counsel in a civil case if the court is “convinced that an indigent

plaintiff has stated a non-frivolous claim…and where the nature of the litigation is such that

plaintiff as well as the court will benefit from the assistance of counsel.” Patterson v. Kelley, 902

F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint counsel for an indigent

litigant, a court considers relevant factors such as the complexity of the case, the ability of the pro

se litigant to investigate the facts, the existence of conflicting testimony, and the ability of the pro

se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated that he can adequately present his claims to the

Court. Neither the factual nor the legal issues in this case appear to be complex. As such, the Court
 Case: 4:20-cv-01242-AGF Doc. #: 33 Filed: 05/28/21 Page: 2 of 2 PageID #: 110




is not convinced that plaintiff as well as the Court would benefit from the assistance of counsel.

The Court will entertain future motions for appointment of counsel as the case progresses, if

appropriate.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (Docket No. 32) is

DENIED at this time.

       Dated this 28th day of May 2021.



                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE




                                                2
